DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/13/2020. Claims 1-2, 4 and 12-13 are pending in the current office action. Claims 1-2 and 12-13 have been amended by the applicant.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Matsuda (JP 2015-039970A – of record).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Matsuda teaches a pneumatic tire, see [0001]; the tire has a bead portion 5 which includes the structure of a bead core 51, bead filler 52, carcass layer 6 which cover the bead portion 5 and forms a frame of the tire, and reinforcing layer 9 – (construed as a bead stiffener). The bead portion 5 forms a circumference of a tire as a portion where the tire is to be in contact with a wheel, see reproduction of Fig. 1 above.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Additionally, the tire is configured to have a rubber layer 6a that is configured to be in contact with side surfaces of the bead filler and bead core 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

And where the reinforcing layer 9 is configured to from the outer side of the bead portion to the inner side without completely covering the inner side of the bead portion – (corresponds to an outer bead stiffener configured to cover an entire outer surface of the bead and an inner bead stiffener configured to cover a partial inner surface of the bead), see reproduction of Fig. 10 above and [0080].
As to the rubber layer is configured to cover an inner surface of the bead portion which is uncovered by the bead stiffener: Matsuda discloses the use of a rubber layer 6a that is in contact with an inner side surface of the bead portion, see reproduction of Fig. 2 above. Moreover, in Fig. 10 above, the inner side of the bead portion is not completely covered by the bead stiffener, it being noted the rubber layer 6a laminate is present but not depicted to thereby highlight the wrapping scheme layer 9. And thus the 
Regarding claim 2, Matsuda teaches the bead portion 5 has a bead filler 52 which covers the bead core 51, where the bead core 51 is formed by winding a bead wire, which is a steel wire, in a ring shape, see Fig. 1 and [0013]. It is understood that a steel wire wound on itself in a ring shape would have a center portion formed of steel wire and thus the aforementioned elements – (corresponds to the bead comprises; a bead wire having a steel wire formed at the center thereof and a bead filler formed to cover the bead wire).
Regarding claim 4, Matsuda teaches the reinforcing layer 9, is formed of a composite material to include a fabric material, formed by plain-weave, for example organic fibers, see [0058]. It is understood that organic fibers such as polyester, nylon and the like, formed by plain-weave are a textile material and thus the composite fabric material – (corresponds to the bead stiffener is made of a textile material).
Regarding claim 12
Regarding claim 13, Matsuda teaches the radially outer end of the reinforcing layer 9 extends radially outward of the bead filler 52, see reproduction of Fig. 10 above – (corresponds to an upper end of the outer bead stiffener is protruded higher than that of the bead). 
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 11/13/2020, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsuda – of record.
Applicant’s Argument #1
Applicant argues on Pg. 5 that: Matsuda fails to teach or suggest “wherein the bead stiffener includes: an outer bead stiffener configured to cover an entire outer surface of the bead; and an inner bead stiffener configured to cover a partial inner surface of the bead”, in combination with “wherein the rubber sheet is configured to cover an inner surface of the bead which is uncovered by the bead stiffener”.
Examiner’s Response #1
Examiner respectfully disagrees. Matsuda teaches the reinforcing layer 9 is configured to completely cover an outer side and partially cover an inner side of the bead portion with respect to the tire width direction, see reproduction of Fig. 10 below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

And further teaches the use of a rubber layer 6a that is in contact with an inner side surface of the bead portion; where the rubber layer 6a functions as a cover layer for the carcass to prevent unwanted mutual contact between the bead portion and carcass material(s) and/or functions as an innerliner to provide a low gas permeability layer, see [0041]-[0044].
Thus, Matsuda reasonably teaches the use of the claimed elements and one would consider the combination thereof as this predictably offers an advantage of providing protection for the carcass and/or bead portion as well as providing an inner liner barrier which extends to the bead portion as taught by Matsuda.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                        

/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749